IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION, DAYTON

ALA NOFAN MAKHAMREH, et al.,
Plaintiffs,
Vv.

William P. Barr, Attorney General of the
United States of America, United States
Department of Justice, et al.,

Defendants.

 

Case No. 3:18-CV-00227

District Judge Walter H. Rice

(Proposed) Order granting Motion to
Seal the U.S. Citizenship and
Immigration Services’ Certified
Administrative Record (“CAR”)

 

Upon Motion of the Parties and for good cause shown, it is hereby ORDERED:

That the CAR be SEALED pending further Order of this Court.

Ordered this Jo Wr day of November, 2019.

Lees

WALTER H. RICE
UNITED STATES DISTRICT JUDGE
